DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 and 11/02/2020 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (10317947).  With respect to claim 1, Park et al., discloses a foldable electronic device (100) comprising: a flexible display (130); a sensor panel (1053) disposed adjacent to an inner surface of the flexible display (130); a sensor circuitry; a first housing equipped with a first display part (11) of the flexible display (130) and a first panel part of the sensor panel (1053); a second housing equipped with a second display part (12) of the flexible display (130) and a second panel part of the sensor panel (1053); and a folding structure (20) configured to rotate the first housing or the second housing, wherein the sensor panel (1053) includes a plurality of loop coils (see column 23 lines 62 – column 24 line 16), and wherein the sensor circuitry is configured to: transmit or receive a first resonance signal to recognize an operation of an electronic pen through the plurality of loop coils (see column 23 lines 62 – column 24 line 16); output a second resonance signal through a first loop coil included in one panel part of the first panel part or the second panel part; receive the second resonance signal through a second loop coil included in a remaining one panel part of the first panel part or the second panel part; and determine an angle between the first housing and the second housing, based on the received second resonance signal.  With respect to claim 2, Park et al. discloses the foldable electronic device (100) of claim 1, wherein the sensor panel (1053) is a digitizer panel to recognize the operation of the electronic pen internetworking with the foldable electronic device, see for example column 23 lines 46-50.
.

Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 19 and 20, patentability resides, at least in part, in the interconnection and interrelationship between the foldable electronic device, the flexible display, the first housing, the second housing, the folding structure, the first coil disposed inside the first housing, the second coil disposed inside the second housing, and the processor configured to: output a resonance signal through the first coil; receive the resonance signal through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 3-18, patentability resides, at least in part, in the interconnection and interrelationship between the limitations as claimed and including all of the other limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-03-01